ITEMID: 001-4500
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 1998
DOCNAME: UGUR v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, who was born in 1944, is a Turkish citizen resident in İzmir.
A. Particular Circumstances of the Case
The applicant was a television producer at the Turkish Radio and Television Institution (TRT) at the time of the events. He was in charge of a weekly television show in which approximately thirty or forty artists performed each week.
In July 1993 the TRT inspectors started an investigation into the allegations that the applicant had extorted a certain amount of money from the artists who performed in the show.
On 17 September 1993 the TRT management decided that the applicant should be dismissed on the ground of breach of the TRT Personnel Regulations.
The TRT also filed a criminal complaint against the applicant with the Public Prosecutor attached to the İzmir Assize Court. On 11 November 1993 the public prosecutor started criminal proceedings in the İzmir Assize Court pursuant to Section 209 of the Criminal Code, alleging that the applicant had committed extortion. In his indictment, the public prosecutor accused the applicant of extorting money from six of the artists who had performed in his show between the years 1989 and 1993.
The İzmir Assize Court heard oral evidence from many of the artists who had performed in the show. The applicant requested the İzmir Assize Court to hear another witness, O.G., an artist who had performed in his show, but on 25 January 1994 the court refused to hear this witness on the ground that O.G. was not connected with the case at hand and that her evidence could not be expected to contribute to the elucidation of the relevant facts of the case.
In its judgment of 28 April 1994 the İzmir Assize Court, after hearing oral evidence from the witnesses called by the prosecution and the defence, found that the applicant had borrowed money from the artists who had performed in his show and did not pay his debts back until he was brought before the court. The court also stated that it could not establish any facts to show that the applicant had forced these people to pay a sum of money. Consequently, it convicted the applicant of abuse of office under Section 240 of the Criminal Code and sentenced him to one year's imprisonment, a fine of 160,000 Turkish Lira and three months' disqualification from holding public office.
On 27 December 1994 the applicant's appeal to the Court of Cassation was rejected. The Court of Cassation held that the applicant's conviction and sentence was in accordance with the Turkish Criminal Code.
On 14 April 1995 the Court of Cassation dismissed the applicant's request for rectification of the decision of 27 December 1994.

B. Relevant Domestic Law
Sections 209 and 240 of the Criminal Code are set out below.
Section 209
(Translation)
“ Any public officer who, in abuse of his title or office, wrongfully compels a person to pay a sum of money or to provide or promise any other benefit either to himself or to a third party, shall be sentenced to heavy imprisonment for not less than five years.”
Section 240
(Translation)
“Any person who is a public officer and abuses his office in any manner other than that defined in this Code, shall be sentenced to imprisonment of not less than six months but not more than three years depending upon the gravity of the offence.”
